           Case 1:12-cr-00067-AWI-BAM Document 27 Filed 11/20/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff/Respondent
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO. 1:12-CR-00067-AWI-BAM
12                             Plaintiff/Respondent,   ORDER GRANTING
                                                       EXTENSION OF TIME
13                        v.
14   JAVIER MIRANDA,
15                             Defendant/Movant.
16

17

18         On November 19, 2020, Respondent requested a 10-day extension of time to file its response or

19 opposition to Defendant Miranda’s Motion for Reconsideration.

20         IT IS HEREBY ORDERED, that Respondent’s request for a 10-day extension is granted. The

21 response is now due December 4, 2020.

22
     IT IS SO ORDERED.
23

24 Dated: November 20, 2020
                                                SENIOR DISTRICT JUDGE
25

26
27

28


      GOVERNMENT’S MOTION FOR EXTENSION OF TIME
30
